  Case 17-21150            Doc 42    Filed 10/17/18 Entered 10/17/18 14:02:24        Desc Main
                                      Document     Page 1 of 10
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-21150
                                                  §
  LEONARDO ESTRADA                                §
  IRENE MORALES                                   §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $104,477.00             Assets Exempt:        $29,828.45
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $6,978.68           Without Payment:      $62,487.06

Total Expenses of
Administration:                   $2,550.39


        3)      Total gross receipts of $13,300.15 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $3,771.08 (see Exhibit 2), yielded net receipts of $9,529.07 from
the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-21150            Doc 42    Filed 10/17/18 Entered 10/17/18 14:02:24            Desc Main
                                      Document     Page 2 of 10

                                    CLAIMS           CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED         ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                   $108,658.00            $0.00              $0.00             $0.00
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA      $2,550.39           $2,550.39         $2,550.39
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA           $0.00              $0.00             $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00           $0.00              $0.00             $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)             $69,173.00      $53,669.74         $53,669.74          $6,978.68

    Total Disbursements              $177,831.00      $56,220.13         $56,220.13          $9,529.07

        4). This case was originally filed under chapter 7 on 07/16/2017. The case was pending
  for 15 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 10/02/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 17-21150            Doc 42        Filed 10/17/18 Entered 10/17/18 14:02:24                       Desc Main
                                          Document     Page 3 of 10
                                                  EXHIBITS TO
                                                 FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                         DESCRIPTION                                       UNIFORM                          AMOUNT
                                                                          TRAN. CODE                       RECEIVED
2017 Federal Income Tax Refund                                             1224-000                          $8,198.00
IL Unclaimed Funds (Claim #6806368)                                        1229-000                           $102.15
Fraudulent transfer claim for recovery of payments made to                 1241-000                          $5,000.00
Citibank for charges on debtor's father's credit card
TOTAL GROSS RECEIPTS                                                                                        $13,300.15

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                  DESCRIPTION                       UNIFOR              AMOUNT
                                                                                           M                   PAID
                                                                                         TRAN.
                                                                                         CODE
LEONARDO ESTRADA & IRINA                 Funds to Third Parties                         8500-002             $3,771.08
MORALES
TOTAL FUNDS PAID TO                                                                                          $3,771.08
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM                CLAIMS             CLAIMS   CLAIMS                CLAIMS
NUMBER                             TRAN. CODE           SCHEDULED           ASSERTED ALLOWED                   PAID
              First Savings          4110-000                $85,477.00             $0.00          $0.00          $0.00
              Bank Of
              Pnc Bank               4110-000                $23,181.00             $0.00          $0.00          $0.00
TOTAL SECURED CLAIMS                                       $108,658.00              $0.00          $0.00          $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM                    CLAIMS   CLAIMS                    CLAIMS              CLAIMS
                          TRAN. CODE               SCHEDULED ASSERTED                  ALLOWED                 PAID
David P. Leibowitz,           2100-000                         NA     $1,702.91             $1,702.91        $1,702.91
Trustee
David P. Leibowitz,           2200-000                         NA          $37.22             $37.22           $37.22
Trustee
Green Bank                    2600-000                         NA          $17.00             $17.00           $17.00
Lakelaw, Attorney for         3110-000                         NA         $760.00            $760.00          $760.00
Trustee
Lakelaw, Attorney for         3120-000                         NA          $33.26             $33.26           $33.26
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                                NA     $2,550.39             $2,550.39        $2,550.39

UST Form 101-7-TDR (10/1/2010)
  Case 17-21150             Doc 42   Filed 10/17/18 Entered 10/17/18 14:02:24        Desc Main
                                      Document     Page 4 of 10

CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT          UNIFORM          CLAIMS         CLAIMS   CLAIMS          CLAIMS
NUMBER                           TRAN. CODE     SCHEDULED       ASSERTED ALLOWED             PAID
     1        Discover Bank          7100-900       $5,760.00     $5,760.98    $5,760.98    $749.10
     2        Navient                7100-000      $20,176.00    $20,731.97   $20,731.97   $2,695.78
              Solutions, LLC
     3        Cavalry SPV I,         7100-900        $961.00      $1,096.25    $1,096.25    $142.55
              LLC
     4        U.S. Bank              7100-900       $3,982.00     $3,969.47    $3,969.47    $516.15
              National
              Association
     5        U.S. Bank              7100-900       $6,428.00     $5,991.25    $5,991.25    $779.04
              National
              Association
     6        PYOD, LLC its          7100-900      $11,919.00    $11,919.17   $11,919.17   $1,549.85
              successors and
              assigns as
              assignee
     7        PYOD, LLC its          7100-900       $1,592.00     $1,673.75    $1,673.75    $217.64
              successors and
              assigns as
              assignee
     8        PYOD, LLC its          7100-900        $660.00       $660.91      $660.91      $85.94
              successors and
              assigns as
              assignee
     9        Synchrony Bank         7100-900       $1,899.00     $1,865.99    $1,865.99    $242.63
              1st Financial          7100-000           $0.00         $0.00        $0.00      $0.00
              Bank USA
              Bk Of Amer             7100-000       $1,958.00         $0.00        $0.00      $0.00
              Cap1/bstby             7100-000           $0.00         $0.00        $0.00      $0.00
              Capital One            7100-000           $0.00         $0.00        $0.00      $0.00
              Capital One            7100-000           $0.00         $0.00        $0.00      $0.00
              Capital One Na         7100-000           $0.00         $0.00        $0.00      $0.00
              Carmax Auto            7100-000           $0.00         $0.00        $0.00      $0.00
              Finance
              Chase Card             7100-000       $2,292.00         $0.00        $0.00      $0.00
              Chase Card             7100-000           $0.00         $0.00        $0.00      $0.00
              Chase Card             7100-000       $2,223.00         $0.00        $0.00      $0.00

UST Form 101-7-TDR (10/1/2010)
  Case 17-21150             Doc 42   Filed 10/17/18 Entered 10/17/18 14:02:24       Desc Main
                                      Document     Page 5 of 10

              Citibank / Sears       7100-000       $4,650.00        $0.00        $0.00      $0.00
              Citibank North         7100-000       $4,673.00        $0.00        $0.00      $0.00
              America
              Devry Inc              7100-000           $0.00        $0.00        $0.00      $0.00
              Kohls/Capital          7100-000           $0.00        $0.00        $0.00      $0.00
              One
              Kohls/Capital          7100-000           $0.00        $0.00        $0.00      $0.00
              One
              Real Time              7100-000           $0.00        $0.00        $0.00      $0.00
              Resolutions
              Syncb/whitehall        7100-000           $0.00        $0.00        $0.00      $0.00
              Target                 7100-000           $0.00        $0.00        $0.00      $0.00
              Target                 7100-000           $0.00        $0.00        $0.00      $0.00
              Target                 7100-000           $0.00        $0.00        $0.00      $0.00
              Us Bank                7100-000           $0.00        $0.00        $0.00      $0.00
              Wells Fargo            7100-000           $0.00        $0.00        $0.00      $0.00
              Wells Fargo Auto       7100-000           $0.00        $0.00        $0.00      $0.00
              Finance
TOTAL GENERAL UNSECURED CLAIMS                     $69,173.00   $53,669.74   $53,669.74   $6,978.68




UST Form 101-7-TDR (10/1/2010)
                                             Case 17-21150              Doc 42    Filed 10/17/18
                                                                                             FORM 1Entered 10/17/18 14:02:24                                     Desc Main
                                                                                    Document     Page
                                                                         INDIVIDUAL ESTATE PROPERTY    6 of AND
                                                                                                    RECORD  10 REPORT                                                             Page No:    1              Exhibit 8
                                                                                                    ASSET CASES

Case No.:                    17-21150                                                                                                                   Trustee Name:                               David Leibowitz
Case Name:                   ESTRADA, LEONARDO AND MORALES, IRENE                                                                                       Date Filed (f) or Converted (c):            07/16/2017 (f)
For the Period Ending:       10/2/2018                                                                                                                  §341(a) Meeting Date:                       08/16/2017
                                                                                                                                                        Claims Bar Date:                            02/28/2018

                                1                                              2                             3                                 4                         5                                         6

                        Asset Description                                    Petition/               Estimated Net Value                   Property                 Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                    Unscheduled              (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                 Value                        Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                   Less Liens, Exemptions,
                                                                                                      and Other Costs)

 Ref. #
1       Single-family home 518 Normal Ave Chicago                             $105,000.00                                    $0.00                                             $0.00                                           FA
        Heights, IL - 60411-0000 Cook
2       2016 Chrysler Town and County Van                                      $19,000.00                                    $0.00                                             $0.00                                           FA
3       2004 Dodge Ram (179k miles)                                                $2,000.00                                 $0.00                                             $0.00                                           FA
Asset Notes:     CarMax Appraisal: $700
4      Personal possessions in home at liquidation                             $1,899.00                                     $0.00                                             $0.00                                           FA
       value
Asset Notes:     Value updated per amended schedule B filed 09/06/2017 (dkt #18).
5       Personal clothing                                                           $700.00                                  $0.00                                             $0.00                                           FA
6       Necklaces, earrings, wedding band.                                         $1,000.00                                 $0.00                                             $0.00                                           FA
7       Checking US Bank                                                            $862.45                                  $0.00                                             $0.00                                           FA
Asset Notes:     Updated per amended schedule B filed 11/02/2017 (dkt #24)
8       Savings US Bank                                                              $50.00                                  $0.00                                             $0.00                                           FA
9       401k Employer                                                              $1,066.00                                 $0.00                                             $0.00                                           FA
10      Fraudulent transfer claim for recovery of                (u)                  $0.00                            $5,900.00                                          $5,000.00                                            FA
        payments made to Citibank for charges on
        debtor's father's credit card
Asset Notes:     Payments were disclosed on SOFA and on original schedule B (later deleted); Trustee demanded recovery from Citibank on fraudulent transfer grounds and obtained settlement for $5,000,
                 approved by order dated 02/01/2018 (dkt #33).
11      2016 Tax Refund: $6492                                 (u)             $2,191.00                                  $0.00                                              $0.00                                             FA
        (EIC: $301; CTC: $4000)
Asset Notes:     Added by amended schedule B filed 09/06/2017 (dkt #18).
12      IL Unclaimed Funds (Claim #6806368)                      (u)                  $0.00                              $102.15                                             $102.15                                           FA
Asset Notes:     Submitted 2/12/18
13      2017 Federal Income Tax Refund                           (u)                  $0.00                            $4,426.92                                          $8,198.00                                            FA
Asset Notes:     Debtors' Pro-Rated Portion: $3771.08
14      2016 IL Tax Refund                                       (u)                $537.00                                  $0.00                                             $0.00                                           FA
Asset Notes:     Added by amended schedule B filed 11/02/2017 (dkt #24)
                                           Case 17-21150                Doc 42    Filed 10/17/18
                                                                                             FORM 1Entered 10/17/18 14:02:24                                         Desc Main
                                                                                    Document     Page
                                                                         INDIVIDUAL ESTATE PROPERTY    7 of AND
                                                                                                    RECORD  10 REPORT                                                                 Page No:    2              Exhibit 8
                                                                                                      ASSET CASES

Case No.:                  17-21150                                                                                                                        Trustee Name:                                David Leibowitz
Case Name:                 ESTRADA, LEONARDO AND MORALES, IRENE                                                                                            Date Filed (f) or Converted (c):             07/16/2017 (f)
For the Period Ending:     10/2/2018                                                                                                                       §341(a) Meeting Date:                        08/16/2017
                                                                                                                                                           Claims Bar Date:                             02/28/2018

                               1                                                2                              3                                   4                         5                                         6

                       Asset Description                                     Petition/                 Estimated Net Value                    Property                  Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                     Unscheduled                (Value Determined by                    Abandoned                 Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                  Value                          Trustee,                   OA =§ 554(a) abandon.            the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                                $134,305.45                             $10,429.07                                           $13,300.15                                       $0.00




    Major Activities affecting case closing:
     06/30/2018     2018 Reporting Period:
                    The Trustee recovered $5,000.00 from Citibank for a fraudulent transfer made by the Debtor to pay his father's credit card bill. Additionally, the Trustee recovered unclaimed funds held
                    in the Debtors' names by the Illinois Treasurer, and intercepted Debtors' 2017 Federal Income Tax refund, of which, the estate portion is $4,426.92.


                    The Trustee's Final Report was submitted for UST review on July 30, 2018.


Initial Projected Date Of Final Report (TFR):          11/22/2018                           Current Projected Date Of Final Report (TFR):                                        /s/ DAVID LEIBOWITZ
                                                                                                                                                                                 DAVID LEIBOWITZ
                                              Case 17-21150              Doc 42  Filed 10/17/18
                                                                                            FORMEntered
                                                                                                    2       10/17/18 14:02:24                                      Desc MainPage No: 1                   Exhibit 9
                                                                                   Document       Page 8 of 10
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-21150                                                                                                       Trustee Name:                      David Leibowitz
 Case Name:                        ESTRADA, LEONARDO AND MORALES, IRENE                                                                           Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2527                                                                                                     Checking Acct #:                  ******5001
Co-Debtor Taxpayer ID #:           **-***2528                                                                                                     Account Title:
For Period Beginning:              7/16/2017                                                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/2/2018                                                                                                      Separate bond (if applicable):

       1                2                                3                                                   4                                                          5                6                       7

   Transaction       Check /                           Paid to/                     Description of Transaction                                     Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                                 Tran Code            $                $


02/12/2018            (10)     Citibank, NA                                 Settlement of fraudulent transfer claim for recovery of                1241-000           $5,000.00                                      $5,000.00
                                                                            payments made to Citibank
02/28/2018                     Green Bank                                   Bank Service Fee                                                       2600-000                                     $4.42                $4,995.58
03/23/2018                     US Treasury                                  2017 Federal Income Tax Refund                                            *               $8,198.00                                  $13,193.58
                      {13}                                                  Estate Portion - 2017 Federal Income Tax                  $4,426.92    1224-000                                                      $13,193.58
                                                                            Refund
                      {13}                                                  Debtors' Pro-Rated Portion - 2017 Federal                 $3,771.08    1280-002                                                      $13,193.58
                                                                            Income Tax Refund
03/23/2018           3001      LEONARDO ESTRADA & IRINA                     Debtors' Pro-Rated Portion - 2017 Federal Income Tax                   8500-002                                  $3,771.08               $9,422.50
                               MORALES                                      Refund
03/30/2018                     Green Bank                                   Bank Service Fee                                                       2600-000                                    $12.58                $9,409.92
04/06/2018            (12)     Illinois Treasurer                           Payment for Illinois Unclaimed Funds                                   1229-000             $102.15                                      $9,512.07
09/12/2018           3002      David P. Leibowitz                           Trustee Compensation                                                   2100-000                                  $1,702.91               $7,809.16
09/12/2018           3003      David P. Leibowitz                           Trustee Expenses                                                       2200-000                                    $37.22                $7,771.94
09/12/2018           3004      Lakelaw                                      Claim #: ; Amount Claimed: $760.00; Distribution                       3110-000                                   $760.00                $7,011.94
                                                                            Dividend: 100.00%;
09/12/2018           3005      Lakelaw                                      Claim #: ; Amount Claimed: $33.26; Distribution                        3120-000                                    $33.26                $6,978.68
                                                                            Dividend: 100.00%;
09/12/2018           3006      Discover Bank                                Claim #: 1; Amount Claimed: $5,760.98; Distribution                    7100-900                                   $749.10                $6,229.58
                                                                            Dividend: 13.00%;
09/12/2018           3007      Navient Solutions, LLC                       Claim #: 2; Amount Claimed: $20,731.97; Distribution                   7100-000                                  $2,695.78               $3,533.80
                                                                            Dividend: 13.00%;
09/12/2018           3008      Cavalry SPV I, LLC                           Claim #: 3; Amount Claimed: $1,096.25; Distribution                    7100-900                                   $142.55                $3,391.25
                                                                            Dividend: 13.00%;
09/12/2018           3009      U.S. Bank National Association               Claim #: 4; Amount Claimed: $3,969.47; Distribution                    7100-900                                   $516.15                $2,875.10
                                                                            Dividend: 13.00%;
09/12/2018           3010      U.S. Bank National Association               Claim #: 5; Amount Claimed: $5,991.25; Distribution                    7100-900                                   $779.04                $2,096.06
                                                                            Dividend: 13.00%;
09/12/2018           3011      PYOD, LLC its successors and assigns as      Claim #: 6; Amount Claimed: $11,919.17; Distribution                   7100-900                                  $1,549.85                $546.21
                               assignee                                     Dividend: 13.00%;

                                                                                                                                                  SUBTOTALS           $13,300.15         $12,753.94
                                            Case 17-21150                Doc 42  Filed 10/17/18
                                                                                            FORMEntered
                                                                                                    2       10/17/18 14:02:24                                 Desc MainPage No: 2                    Exhibit 9
                                                                                   Document       Page 9 of 10
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-21150                                                                                                   Trustee Name:                         David Leibowitz
 Case Name:                       ESTRADA, LEONARDO AND MORALES, IRENE                                                                       Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***2527                                                                                                 Checking Acct #:                      ******5001
Co-Debtor Taxpayer ID #:          **-***2528                                                                                                 Account Title:
For Period Beginning:             7/16/2017                                                                                                  Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/2/2018                                                                                                  Separate bond (if applicable):

       1                2                                3                                                 4                                                         5                 6                     7

   Transaction       Check /                          Paid to/                     Description of Transaction                                 Uniform           Deposit          Disbursement             Balance
      Date            Ref. #                       Received From                                                                             Tran Code            $                   $


09/12/2018           3012      PYOD, LLC its successors and assigns as      Claim #: 7; Amount Claimed: $1,673.75; Distribution               7100-900                                     $217.64               $328.57
                               assignee                                     Dividend: 13.00%;
09/12/2018           3013      PYOD, LLC its successors and assigns as      Claim #: 8; Amount Claimed: $660.91; Distribution                 7100-900                                      $85.94               $242.63
                               assignee                                     Dividend: 13.00%;
09/12/2018           3014      Synchrony Bank                               Claim #: 9; Amount Claimed: $1,865.99; Distribution               7100-900                                     $242.63                  $0.00
                                                                            Dividend: 13.00%;

                                                                                             TOTALS:                                                               $13,300.15          $13,300.15                   $0.00
                                                                                                 Less: Bank transfers/CDs                                               $0.00               $0.00
                                                                                             Subtotal                                                              $13,300.15          $13,300.15
                                                                                                 Less: Payments to debtors                                              $0.00               $0.00
                                                                                             Net                                                                   $13,300.15          $13,300.15



                     For the period of 7/16/2017 to 10/2/2018                                                             For the entire history of the account between 02/02/2018 to 10/2/2018

                     Total Compensable Receipts:                              $9,529.07                                   Total Compensable Receipts:                                 $9,529.07
                     Total Non-Compensable Receipts:                          $3,771.08                                   Total Non-Compensable Receipts:                             $3,771.08
                     Total Comp/Non Comp Receipts:                           $13,300.15                                   Total Comp/Non Comp Receipts:                              $13,300.15
                     Total Internal/Transfer Receipts:                            $0.00                                   Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                         $9,529.07                                   Total Compensable Disbursements:                            $9,529.07
                     Total Non-Compensable Disbursements:                     $3,771.08                                   Total Non-Compensable Disbursements:                        $3,771.08
                     Total Comp/Non Comp Disbursements:                      $13,300.15                                   Total Comp/Non Comp Disbursements:                         $13,300.15
                     Total Internal/Transfer Disbursements:                       $0.00                                   Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-21150         Doc 42  Filed 10/17/18
                                                                                     FORMEntered
                                                                                             2      10/17/18 14:02:24                       Desc MainPage No: 3                    Exhibit 9
                                                                            Document      Page  10 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-21150                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       ESTRADA, LEONARDO AND MORALES, IRENE                                                      Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***2527                                                                                Checking Acct #:                      ******5001
Co-Debtor Taxpayer ID #:         **-***2528                                                                                Account Title:
For Period Beginning:            7/16/2017                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               10/2/2018                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $13,300.15           $13,300.15                     $0.00




                     For the period of 7/16/2017 to 10/2/2018                                           For the entire history of the case between 07/16/2017 to 10/2/2018

                     Total Compensable Receipts:                       $9,529.07                        Total Compensable Receipts:                                 $9,529.07
                     Total Non-Compensable Receipts:                   $3,771.08                        Total Non-Compensable Receipts:                             $3,771.08
                     Total Comp/Non Comp Receipts:                    $13,300.15                        Total Comp/Non Comp Receipts:                              $13,300.15
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $9,529.07                        Total Compensable Disbursements:                            $9,529.07
                     Total Non-Compensable Disbursements:              $3,771.08                        Total Non-Compensable Disbursements:                        $3,771.08
                     Total Comp/Non Comp Disbursements:               $13,300.15                        Total Comp/Non Comp Disbursements:                         $13,300.15
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
